DETAILED ACTION
This office action is in response to the application filed on 6/22/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US 5613505, hereinafter Campbell) in view of Xiuchang et al. (WO2016169446 Machine Translation, hereinafter Xiuchang).
	Regarding Claim 1, Campbell discloses (fig. 14, 15) circuitry for an induction element (614) for an aerosol generating device (abstract), the induction element being for inductive heating of a susceptor (target, col. 15 line 24) for heating an aerosol generating material in use (col. 15, line 25), the circuitry comprising: a driver arrangement arranged to provide, from an input direct current (Power input), an alternating current for driving the induction element in use wherein the driver arrangement ( col. 14, lines 40-60) comprises a plurality of transistors arranged in an H-bridge configuration (col. 15, line 1) wherein the H-bridge configuration comprises a high side pair of transistors (615 high side pair) and a low side pair of transistors (615 low side), the high side pair of transistors being for connection to a first electric potential (+) higher than a second electric potential (-) to which the low side pair of transistors is for connection is use)
	Campbell does not disclose wherein at least one of the high side pair of transistors is a p-channel field effect transistor.
	Xiuchang discloses wherein at least one of the high side pair of transistors (Q1, Q2  is a p-channel field effect transistor (see fig. 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFETs as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 2, Campbell does not disclose both of the high side pair of transistors are p-channel field effect transistors.  
	Xiuchang discloses both of the high side pair of transistors are p-channel field effect transistors (fig. 4, Q1, Q2 shown to be PMOSFETS).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFETs as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 3, Campbell does not disclose one or both of the low side pair of transistors are transistors other than p-channel field effect transistors.  
	Xiuchang discloses one or both of the low side pair of transistors are transistors other than p-channel field effect transistors (fig. 4 Q3, Q4 shown to be NMOSFETs) .  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include NMOSFETS as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 4,  Campbell does not disclose one or both of the low side pair of transistors are n-channel field effect transistors.  
	Xiuchang discloses one or both of the low side pair of transistors are n-channel field effect transistors.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include NMOSFETS as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 5, Campbell discloses (fig. 15) the driver arrangement is arranged for connection of a DC power source in use across a first point (@ +) between the high side pair of transistors and a second point between the low side pair of transistors (@ -).  
	Regarding Claim 6, Campbell discloses (fig. 15) the driver arrangement is arranged for connection of the induction element (614) in use across a third point between one of the high side pair of transistors and one of the low side pair of transistors and a fourth point between the other of the high side pair of transistors and the other of low side second pair of transistors (between sources and drains of corresponding High side and low side fets (615)) .  
	Regarding Claim 7, Campbell does not disclose the at least one or each p-channel field effect transistor is controllable by a switching potential to substantially allow current to pass therethrough in use.  
	Xiuchang discloses (fig. 4) the at least one or each p-channel field effect transistor is controllable by a switching potential to substantially allow current to pass therethrough in use (potential of Q1 and Q2 to allow conduction to M and N).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFETs as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 8, Campbell discloses the driving arrangement comprises a driver controller (611) arranged to control supply of the switching potential to the field effect transistors in use.
	Campbell does not disclose at least one or each p-channel field effect transistor in use.  
	Xiuchang discloses at least one or each p-channel field effect transistor in use (fig. 4, Q1, Q2 shown to be PMOSFETS).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFETs as disclosed in Xiuchang to improve economy and efficiency.
Regarding Claim 9, Campbell does not disclose the switching potential by which the p-channel field effect transistor is controllable in use is between the first potential and the second potential.  
	Xiuchang discloses (fig. 4)  the switching potential by which the p-channel field effect transistor (Q1, Q2) is controllable in use is between the first potential and the second potential (between + and -).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFETs as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 10, Campbell does not disclose the at least one  p-channel field effect transistor is arranged such that, when the switching potential is provided to the p-channel field effect transistor then the p- channel field effect transistor substantially allows current to pass therethrough, and when the switching potential is not provided to the p-channel field effect transistor then the p-channel field effect transistor substantially prevents current from passing therethrough.  
	Xiuchang discloses the at least one  p-channel field effect transistor is arranged such that, when the switching potential is provided to the p-channel field effect transistor then the p- channel field effect transistor substantially allows current to pass therethrough, and when the switching potential is not provided to the p-channel field effect transistor then the p-channel field effect transistor substantially prevents current from passing therethrough (fig. 4, operation of Q1, Q2 allows current from Vin+ to pass therethrough, and no potential would not allow current to flow) .  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFETs as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 11, Campbell does not disclose the at least one  p-channel field effect transistor comprises a source, a drain, and a gate, and wherein in use the switching potential is provided to the gate of the at least one  p-channel field effect transistor.  
	Xiuchang discloses (fig. 4) the at least one  p-channel field effect transistor comprises a source, a drain, and a gate (S, D and gates of Q1 and Q2), and wherein in use the switching potential is provided to the gate of the at least one p-channel field effect transistor (at gate).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFETs as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 12, Campbell does not disclose the at least one  p-channel field effect transistor is a p-channel metal- oxide-semiconductor field effect transistor.  
	Xiuchang discloses (fig. 4) the at least one  p-channel field effect transistor is a p-channel metal- oxide-semiconductor field effect transistor (Q1 and Q2 are shown as PMOSFETS).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFETs as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 13,  Campbell does not disclose a first transistor of the high side pair of transistors is a p-channel field effect transistor, and a second transistor of the low side pair of transistors is an n-channel field effect transistor, the second transistor being electrically adjacent to the first transistor.  
	Xiuchang discloses (fig. 4) a first transistor (Q1) of the high side pair of transistors is a p-channel field effect transistor, and a second transistor (Q3) of the low side pair of transistors is an n-channel field effect transistor, the second transistor being electrically adjacent to the first transistor (adjacent via M).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFET/NMOSFET arrangement as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 14, Campbell does not disclose the driver arrangement comprises a first supply connection arranged to supply a switching potential in common to both of the first transistor and the second transistor.  
	Xiuchang discloses (fig. 4) the driver arrangement comprises a first supply connection arranged to supply a switching potential in common to both of the first transistor and the second transistor (Vin+ to GND).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFET/NMOSFET arrangement as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 15, Campbell does not disclose the driver arrangement comprises a first half-bridge device comprising: the first transistor; the second transistor; and a first body in which the first transistor and the second transistor are provided.  
	Xiuchang discloses (fig. 4) the driver arrangement comprises a first half-bridge device (Q1/Q3) comprising: the first transistor (Q1) ; the second transistor (Q3); and a first body in which the first transistor and the second transistor are provided (body of Q1/Q3).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFET/NMOSFET arrangement as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 16, Campbell does not disclose a third transistor of the high side pair of transistors is a p-channel filed field effect transistor and a fourth transistor of the low side pair of transistors is an n-channel field effect transistor, the fourth transistor being electrically adjacent to the third transistor.  
	Xiuchang discloses (fig. 4) a third transistor (Q2) of the high side pair of transistors is a p-channel filed field effect transistor and a fourth transistor (Q4) of the low side pair of transistors is an n-channel field effect transistor, the fourth transistor being electrically adjacent to the third transistor (Adjacent via N).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFET/NMOSFET arrangement as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 17, Campbell does not disclose the driver arrangement comprises a second supply connection arranged to supply a switching potential in common to both of the third transistor and the fourth transistor.  
	Xiuchang discloses (fig. 4) the driver arrangement comprises a second supply connection arranged to supply a switching potential in common to both of the third transistor and the fourth transistor (Vin+ to GND).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFET/NMOSFET arrangement as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 18, Campbell does not disclose wherein the driver arrangement comprises a first supply connection arranged to supply a switching potential in common to both of the first transistor and the second transistor, and wherein the circuitry comprises a driver controller, the driver controller being arranged to control supply of the switching potential alternately to the first supply connection and the second supply connection, thereby to provide the alternating current in use.  
	Xiuchang discloses (fig. 4, 5) wherein the driver arrangement comprises a first supply connection arranged to supply a switching potential in common to both of the first transistor and the second transistor (Vin+), and wherein the circuitry comprises a driver controller, the driver controller being arranged to control supply of the switching potential alternately to the first supply connection and the second supply connection, thereby to provide the alternating current in use (alternating current of L in fig. 5).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFET/NMOSFET arrangement as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 19, Campbell does not disclose the driver arrangement comprises a second half-bridge device comprising: the third transistor; the fourth transistor; and a second body in which the third transistor and the fourth transistor are provided
	Xiuchang discloses (fig. 4) the driver arrangement comprises a second half-bridge device (Q2/Q4) comprising: the third transistor (Q2) ; the fourth transistor (Q4); and a second body in which the third transistor and the fourth transistor are provided (body of Q2/Q4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFET/NMOSFET arrangement as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 20, Campbell disclosea (fig. 14) the driver arrangement is arranged for connection to a DC power source to provide the input direct current in use (600).  
	Regarding Claim 21, Campbell does not disclose wherein the at least one p-channel field effect transistor is controllable by a switching potential to substantially allow current to pass therethrough in use, and wherein the driver arrangement is configured for connection to the DC power source to provide the switching potential in use.  
	Xiuchang discloses (fig. 4) wherein the at least one p-channel field effect transistor (Q1, Q2) is controllable by a switching potential to substantially allow current to pass therethrough in use (@ gate), and wherein the driver arrangement is configured for connection to the DC power source (Vin+) to provide the switching potential in use (via M and N).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFET/NMOSFET arrangement as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 22, Campbell discloses (fig. 14, 15) an aerosol generating device (abstract) circuitry for an induction element (614) for an aerosol generating device (abstract), the induction element being for inductive heating of a susceptor (target, col. 15 line 24) for heating an aerosol generating material in use (col. 15, line 25), the circuitry comprising: a driver arrangement arranged to provide, from an input direct current (Power input), an alternating current for driving the induction element in use wherein the driver arrangement ( col. 14, lines 40-60) comprises a plurality of transistors arranged in an H-bridge configuration (col. 15, line 1) wherein the H-bridge configuration comprises a high side pair of transistors (615 high side pair) and a low side pair of transistors (615 low side), the high side pair of transistors being for connection to a first electric potential (+) higher than a second electric potential (-) to which the low side pair of transistors is for connection is use)
	Campbell does not disclose wherein at least one of the high side pair of transistors is a p-channel field effect transistor.
	Xiuchang discloses wherein at least one of the high side pair of transistors (Q1, Q2  is a p-channel field effect transistor (see fig. 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Campbell to include PMOSFETs as disclosed in Xiuchang to improve economy and efficiency.
	Regarding Claim 23, Campbell discloses (fig. 14, 15) the aerosol generating device further comprising: a DC power source (600, power input +), the DC power source being arranged to provide at least one of the input direct current in use or the or a switching potential in use
	Regarding Claim 24, Campbell discloses (fig. 14, 15) the aerosol generating device further comprising: the induction element (614) wherein the driver arrangement is arranged to provide alternating current to the induction element in use (col. 14, lines 40-60).  
	Regarding Claim 25, Campbell discloses (fig. 14, 15) the aerosol generating device comprises an LC circuit (640) comprising the induction element (614), and wherein, in use,  the alternating current is provided to the LC circuit (col. 14, lines 40-60).
	Regarding Claim 26, Campbell discloses the aerosol generating device further comprising: the susceptor wherein the susceptor is arranged to be inductively heated by the induction element in use (col. 14, lines 40-60).  
	Regarding Claim 27, Campbell discloses the device further comprises: the aerosol generating material, wherein the aerosol generating material is arranged to be heated by the susceptor thereby to generate an aerosol in use (col. 14, lines 40-60).
	Regarding Claim 28, Campbell discloses the aerosol generating material is or comprises tobacco (col. 14, line 29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10028533, Fursa; Oleg et al. discloses an inductive heating device, aerosol delivery system comprising an inductive heating device, and method of operating same.
US 10028535, Mironov; Oleg discloses an aerosol-generating system comprising a planar induction coil.
US 10524508, Sur; Rajesh et al. discloses an induction-based aerosol delivery device..
US 10582726, Sur; Rajesh et al. discloses an induction charging for an aerosol delivery device.
US 11164694, Kumar; Daniel P. et al. discloses a low-spurious electric-field inductor design.
US 20200022412, Abi Aoun; Walid et al. discloses a temperature determination.
US 20200037402, Abi Aoun; Walid et al. discloses an apparatus for a resonance circuit..
US 20200237018, Sur; Rajesh discloses a susceptor arrangement for induction-heated aerosol delivery device
US 20210029786, Lee; Seung Won discloses an aerosol generation device comprising voltage converter and method for controlling same..
US 20210093012, White; Julian et al. discloses a circuitry for a plurality of induction elements for an aerosol generating device.
US 20210169146, Korus; Anton et al. discloses an aerosol generating material characteristic determination.
US 20210186109, Milligan; Terrence et al. discloses a resonant circuit for an aerosol generating system
US 20220039472, White; Julian Darryn et al. discloses an aerosol generating apparatus and method of operating same..
US 20220160045, Horrod; Martin et al. discloses an apparatus for an aerosol generating device.
US 20220225680, Lopez; Victor Clavez discloses an apparatus for an aerosol generating device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838